DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims list an alternative for a wager amount and a selected game.  Then the selected game is positively recited.  The contradiction renders the claims indefinite.

Claim Notes - 35 USC § 101
MPEP 101 Flowchart
	Step 1, the claims are drawn to Products and Processes.  Yes, they fall within statutory categories.
	Step 2A, Prong One, the claims recite an abstract idea. Yes, the claims could fall under the category of mental steps because the matching of wagering partner could be done mentally.  The claims could also be construed as wagering, which is considered to be a fundamental economic practice or abstract idea.
	Step 2A, Prong Two, the claim limitations include elements that integrate the abstract idea into a practical application.  In this case, the computer system is improved.   Applicant’s peer-wagering module can be used to wager on games that are not stored and run on the computing device, the amount of resources consumed by the computing device is reduced (i.e., processing power used, hard drive space, memory, battery life). Also, because the game does not need to be run on the computing device, computing devices with a less powerful and less expensive graphics card and processor can be used to run the peer-wagering module. In addition, as the Applicant's peer- wagering module is not embedded within a game, the peer-wagering module can be loaded faster than a peer-wagering module that is embedded within a game (due to the non-embedded peer-wagering module being a smaller program to run).
	This rationale was presented by applicant in parent application 15/137,554; filed 11/22/16.
	Per Pathway B of the USPTO guidelines, the claims qualify as eligible subject matter under 35 USC 101.


Claim Note 
	Claims 5, 14 and 23 recite, “that is manually imputed by the player.”  It appears to have a typographical error and should read -- that is manually inputted by the player. --
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8-14, 17-23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy (US PG pub 2009/0221365).

Levy shows
In regards to claims 2, 11 and 20,
One or more transactional servers (figure 1), comprising:
	processing circuitry configured to:
		communicate with a computing device storing a peer-wagering module for wagering on a skills-based digital gaming competition; (The combination of servers 12 and 14 are considered to be a peer-wagering module.)
send, to the peer-wagering module, potential game data that includes information on at least one third party game a player can play; (see figure 1, step 1A, Player 1 is sending a challenge including a third party game.)
receive, from the peer-wagering module, 
selection information from a player that includes at least one selected game instance of at least one selected third party game from among the at least one third party game (paragraph [0029], “The other player is notified of the challenge by the WorldGaming Matchmaking server 12 e-mailing a message to the player, and the player accepts the challenge by effectively checking a response box and transmitting the acceptance to the Matchmaking server 12.”) and 
at least one wager amount the player wishes to wager on the at least one selected game instance, (paragraph [0030], “Once the match has been set up, any wagers, points, or other type of reward are verified as being available, and the match is confirmed to the players by an automatic e-mail generator.”)
wherein 
the at least one selected third party game is accessed by the computing device, (figure 1, the game server 18 is accessed by the combination of servers 12 and 14, the computing device or peer-wagering module)  and 
the peer-wagering module is external and distinct from the at least one selected game instance and the at least one selected third party game; (paragraph [0010], “Once a game is set up by two or more players for competing against each other in a video game, the players make wagers using any money in their accounts.  The players then play against each other, independently of the verification system, using the conventional gaming networks offered by X-Box, PlayStation, Wii, and other advanced platforms.”) and 
generate game instance match ID data or receive game instance match ID data generated by the peer wagering module, (paragraph [0034], “The scheduled games list (SGL) is provided via a website, set up by the WorldGaming Matchmaking website server 12, that allows players to schedule head-to-head games, join multi-tier scheduled tournaments, participate in leagues, play as a team, and play in multi-player games.  Multi-tier tournaments and leagues support both head-to-head, teams and multi-player competitions.”  The scheduled games list (SGL) is considered to be the match ID data.)
wherein the game instance match ID data includes at least one of: 
a wager amount of the player, and 
at least one selected game instance; and
		(Paragraphs [0036] through [0061] lists data that could be in the scheduled games list (SGL).  The first is the Game Identifier or selected game instance.  
Paragraph [0030], recites that, “Once the match has been set up, any wagers, points, or other type of reward are verified as being available, and the match is confirmed to the players by an automatic e-mail generator.  Even though “a wager amount” is not in the match ID, it is listed in the alternative and not necessary to meet the claims.)
wherein the at least one selected game instance is activated for the computing device or another computing device for use by the player.   (Paragraph [0062], “The game is then initiated, with the game server 18 receiving game control signals (e.g., shooting commands) from the various players and controlling the players' consoles to react in a coordinated manner to all the players' control signals.  Such game play is conventional.”)



In regards to claims 3, 12 and 21,
wherein the peer- wagering module does not alter a user interface or user interfaces of the selected game instance and the selected third party game (from above, paragraph [0010], “The players then play against each other, independently of the verification system, using the conventional gaming networks offered by X-Box, PlayStation, Wii, and other advanced platforms.”), and 
wherein the game instance match ID data includes credential data associated with the player (see paragraph [0040], “Competitor list--identifies who is participating in this game.  The players are subscribers of the verification system and are given ID codes.”)


In regards to claims 4, 5, 13, 14, 22 and 23,
wherein the selected third party game that is activated 
is automatically populated with data from the game instance match ID data that is transmitted to the selected third party game or third party game server from the peer-wagering module via the one or more transactional servers 
or manually inputted by the player.
(see paragraph [0029], “One of the players uses the console (connected to a video display) to access the WorldGaming Matchmaking website server 12 and is led through instructions to set up a competitive game with another player by issuing a challenge.”  And then later, paragraph [0062], “Once the game is set up, the competing players then log onto the game console network 16 (FIG. 1), …”  The set up is done manually through the console, but remain with the console and “automatically” populates the players joining.)


In regards to claims 8, 17 and 26,
wherein the one or more transactional servers are further configured to communicate with another server; or the one or more transactional servers are further configured to receive game results data from a game server or another server. (figure 1, step 5, poll or receive game results)


In regards to claims 9, 18 and 27,
wherein the one or more transactional servers are configured to send, to the peer-wagering module, potential competitor data that includes information about at least one potential player the player can compete against in a game, wherein the received potential competitor data includes at least one of: win and loss record of a competitor, number of matches completed by a competitor, average wager amount for a competitor, whether a competitor accepts invitations for a competition, and whether a competitor is online.
(Paragraph [0126], “the system (the AGV server 14) polls an online location where a player's career summary statistics are published by the game authors (a trusted source).”  By polling the data, the information will be sent to server 14 (part of the peer-wagering module.  Paragraphs [0127] to [0133] show the data sent to the server 14 including Game Name, Experience (total number of games played), Total points, Game statistics, Wins, Loses, and Rankings of top players.)

In regards to claims 10, 19 and 28,
wherein the one or more transactional servers are configured to generate a match summary report and send the match summary report to the peer-wagering module.  (figure 1, step 5, poll or receive game results.  This is considered to be a summary report.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US PG pub 2009/0221365), as applied above, in view of Paradise et al. (US patent 8,414,387).

Levy shows all of the limitations of the claims except for specifying that a server sends the game instance match ID data or game data to the peer-wagering module or the third party game server via a SDK data connection.
	Paradise et al. teaches, column 5, lines 44-46, “The peer-wagering module can be implemented with platform specific software development kits (SDKs).”
Based on the teaching of Paradise et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Levy system to incorporate a SDK data connection while setting up the competitive game in order to make it easier to communicate between multiple server systems.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,659,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar allowable subject matter as the parent application with minor language differences.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,858,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar allowable subject matter as the parent application with minor language differences.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,089,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar allowable subject matter as the parent application with minor language differences.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,467,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar allowable subject matter as the parent application with minor language differences.
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,922,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain similar allowable subject matter as the parent application with minor language differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715